               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


SHERRY LEANNE MCCALL,           )
                                )
               Plaintiff,       )
                                )
     v.                         )       1:17CV1092
                                )
NANCY A. BERRYHILL,             )
Acting Commissioner of Social   )
Security,                       )
                                )
               Defendant.       )


                  MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Plaintiff, Sherry Leanne McCall, brought this action under

the Social Security Act (the “Act”) to obtain judicial review of

a final decision of Defendant, the Acting Commissioner of Social

Security, denying Plaintiff’s claims for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”)

benefits. (Complaint (“Compl.”) (Doc. 1).)1 The court has before

it the certified administrative record (cited herein as “Tr.

___”), as well as the parties’ cross-motions for judgment,


     1 In her pro se Complaint, Plaintiff marked only DIB when
instructed to “check the type of claim you are filing,” (id. at
2). (See id. at 2-3.) Following the appearance of counsel on her
behalf, (see Doc. 9), however, Plaintiff clarified that her
claim includes SSI as well, (see, e.g., Doc. 11 at 1).
Defendant likewise treats Plaintiff’s claim as encompassing both
DIB and SSI benefits. (See, e.g., Doc. 14 at 4-5 (discussing
criteria for DIB and SSI).)
(Docs. 10, 13; see also Pl.’s Brief (“Pl.’s Mem.”) (Doc. 11);

Def.’s Mem. in Supp. of Mot. for J. on the Pleadings (“Def.’s

Mem.”) (Doc. 14).) For the reasons that follow, the court will

enter judgment for Defendant.

I.   PROCEDURAL HISTORY

     Plaintiff filed applications for DIB and SSI. (Tr. 258-70.)

Upon denial of those applications initially, (Tr. 171-80), and

on reconsideration, (Tr. 186-05), she requested a hearing de

novo before an Administrative Law Judge (the “ALJ”), (see Tr.

211-25). Plaintiff, her attorney, and a vocational expert (the

“VE”) attended the hearing. (See Tr. 35-50.) The ALJ

subsequently ruled Plaintiff not disabled under the Act. (Tr.

16-34.) The Appeals Council denied her request for review, (Tr.

1-6), making the ALJ’s ruling the Commissioner’s final decision

for purposes of judicial review.

     In rendering that disability determination, the ALJ made

the following findings later adopted by the Commissioner:

     1.   [Plaintiff] meets the insured status requirements
     of the . . . Act through December 31, 2013.

     2.   [Plaintiff] has not engaged in substantial
     gainful activity since January 25, 2013, the alleged
     onset date.

     3.   [Plaintiff] has the following severe impairments:
     history of motor vehicle accident, degenerative disc
     disease, radiculopathy, neuropathy, depression, post-
     traumatic stress disorder, and panic disorder.

         . . . .
                                - 2 -
4.   [Plaintiff] does not have an impairment or
combination of impairments that meets or medically
equals the severity of one of the listed impairments
in 20 CPR Part 404, Subpart P, Appendix 1.

    . . . .

5.   . . . [Plaintiff] has the residual functional
capacity [(at times, the “RFC”)] to perform light work
as defined in 20 CFR 404.1567(b) and 416.967(b) except
[Plaintiff] avoid [sic] concentrated exposure to
hazards such as unprotected heights or moving
machinery. [Plaintiff] should not climb ladders,
ropes, or scaffolds but could occasionally stoop. She
could frequently climb ramps and stairs, kneel,
crouch, and crawl. There would be no limitations with
balance. She could frequently perform handling and
fingering with the left hand. Additionally,
[Plaintiff] could remember and carry out at least
simple instructions while performing simple, routine,
repetitive tasks. [Plaintiff] should not perform jobs
with a production quota. She can maintain
concentration for at least two hours at a time.
[Plaintiff] could respond appropriately to routine
work settings, but no highly stressful situations. She
could have infrequent contact with the public and
occasional contact with supervisors and coworkers.

    . . . .

6.   [Plaintiff] is unable to perform any past
relevant work.

    . . . .

10. Considering [Plaintiff’s] age, education, work
experience, and [RFC], there are jobs that exist in
significant numbers in the national economy that
[Plaintiff] can perform.

    . . . .

11. [Plaintiff] has not been under a disability, as
defined in the . . . Act, from January 25, 2013,
through the date of this decision.


                         - 3 -
(Tr. 21-28 (bold font and parenthetical citations omitted).)

II.   DISCUSSION

      Federal law “authorizes judicial review of the Social

Security Commissioner’s denial of social security benefits.”

Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However,

“the scope of [the court’s] review of [such a] decision . . . is

extremely limited.” Frady v. Harris, 646 F.2d 143, 144 (4th Cir.

1981). Plaintiff has not established entitlement to relief under

this extremely limited review standard.

      A.   Standard of Review

      “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974). Instead,

the court “must uphold the factual findings of the ALJ if they

are supported by substantial evidence and were reached through

application of the correct legal standard.” Hines, 453 F.3d at

561 (brackets and internal quotation marks omitted).

“Substantial evidence means ‘such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.’” Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir.

1993) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

“It consists of more than a mere scintilla of evidence but may

be somewhat less than a preponderance.” Mastro v. Apfel, 270

F.3d 171, 176 (4th Cir. 2001) (brackets and internal quotation

marks omitted). “If there is evidence to justify a refusal to
                                - 4 -
direct a verdict were the case before a jury, then there is

substantial evidence.” Hunter, 993 F.2d at 34 (internal

quotation marks omitted).

    “In reviewing for substantial evidence, the court should

not undertake to re-weigh conflicting evidence, make credibility

determinations, or substitute its judgment for that of the [ALJ,

as adopted by the Commissioner].” Mastro, 270 F.3d at 176

(brackets and internal quotation marks omitted). “Where

conflicting evidence allows reasonable minds to differ as to

whether a claimant is disabled, the responsibility for that

decision falls on the [Commissioner] (or the ALJ).” Id. at 179

(internal quotation marks omitted). “The issue before [the

court], therefore, is not whether [the claimant] is disabled,

but whether the ALJ’s finding that [the claimant] is not

disabled is supported by substantial evidence and was reached

based upon a correct application of the relevant law.” Craig v.

Chater, 76 F.3d 585, 589 (4th Cir. 1996).

    When confronting that issue, the court must take note that

“[a] claimant for disability benefits bears the burden of

proving a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th

Cir. 1981), and that, in this context, “disability” means the

“‘inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has
                              - 5 -
lasted or can be expected to last for a continuous period of not

less than 12 months,’” id. (quoting 42 U.S.C. § 423(d)(1)(A)).2

“To regularize the adjudicative process, the Social Security

Administration has . . . detailed regulations incorporating

longstanding medical-vocational evaluation policies that take

into account a claimant’s age, education, and work experience in

addition to [the claimant’s] medical condition.” Id. “These

regulations establish a ‘sequential evaluation process’ to

determine whether a claimant is disabled.” Id.

     This sequential evaluation process (the “SEP”) has up to

five steps: “The claimant (1) must not be engaged in

‘substantial gainful activity,’ i.e., currently working; and

(2) must have a ‘severe’ impairment that (3) meets or exceeds

the ‘listings’ of specified impairments, or is otherwise

incapacitating to the extent that the claimant does not possess

the residual functional capacity to (4) perform [the claimant’s]

past work or (5) any other work.” Albright v. Commissioner of




     2 The “Act comprises two disability benefits programs.
[DIB] . . . provides benefits to disabled persons who have
contributed to the program while employed. The [SSI]
Program . . . provides benefits to indigent disabled persons.
The statutory definitions and the regulations . . . for
determining disability governing these two programs are, in all
aspects relevant here, substantively identical.” Craig, 76 F.3d
at 589 n.1 (citations omitted).


                              - 6 -
Soc. Sec. Admin., 174 F.3d 473, 475 n.2 (4th Cir. 1999).3 A

finding adverse to the claimant at any of several points in the

SEP forecloses an award and ends the inquiry. For example,

“[t]he first step determines whether the claimant is engaged in

‘substantial gainful activity.’ If the claimant is working,

benefits are denied. The second step determines if the claimant

is ‘severely’ disabled. If not, benefits are denied.” Bennett v.

Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

     On the other hand, if a claimant carries his or her burden

at each of the first three steps, “the claimant is disabled.”

Mastro, 270 F.3d at 177. Alternatively, if a claimant clears

steps one and two, but falters at step three, i.e., “[i]f a

claimant’s impairment is not sufficiently severe to equal or

exceed a listed impairment, the ALJ must assess the claimant’s




     3 “Through the fourth step, the burden of production and
proof is on the claimant. If the claimant reaches step five, the
burden shifts to the [Commissioner] . . . .” Hunter, 993 F.2d at
35 (citation omitted).


                              - 7 -
[RFC].” Id. at 179.4 Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can perform past

relevant work; if so, the claimant does not qualify as disabled.

See id. at 179-80. However, if the claimant establishes an

inability to return to prior work, the analysis proceeds to the

fifth step, whereupon the ALJ must decide “whether the claimant

is able to perform other work considering both . . . [the

claimant’s RFC] and [the claimant’s] vocational capabilities

(age, education, and past work experience) to adjust to a new

job.” Hall, 658 F.2d at 264-65. If, at this step, the

Commissioner cannot carry her “evidentiary burden of proving

that [the claimant] remains able to work other jobs available in




     4 The “RFC is a measurement of the most a claimant can do
despite [the claimant’s] limitations.” Hines, 453 F.3d at 562
(noting that administrative regulations require the RFC to
reflect the claimant’s “ability to do sustained work-related
physical and mental activities in a work setting on a regular
and continuing basis . . . . [which] means 8 hours a day, for 5
days a week, or an equivalent work schedule” (emphasis and
internal quotation marks omitted)). The RFC includes both a
“physical exertional or strength limitation” that assesses the
claimant’s “ability to do sedentary, light, medium, heavy, or
very heavy work,” as well as “nonexertional limitations (mental,
sensory, or skin impairments).” Hall, 658 F.2d at 265. The “RFC
is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any
related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.


                              - 8 -
the community,” the claimant qualifies as disabled. Hines, 453

F.3d at 567.5

     B.   Assignments of Error

     Plaintiff asserts that the ALJ “erred in the weight

afforded to the medical opinion evidence,” (Doc. 10 at 1), and

also failed to “offer[] legally sufficient reasons supported by

substantial evidence in the record for rejecting Plaintiff’s

symptom reports.” (Id.). Plaintiff further asserts that “remand

for payment of benefits is the appropriate remedy.” (Id.)

Defendant contends otherwise and urges that substantial evidence

supports the ALJ’s findings. (See Doc. 14.)

          1.    Opinion Evidence

     Plaintiff first contends that the ALJ erred in his

consideration of the medical opinions of Dr. William A. Hensel,

Dr. Ralph C. Bobbitt, Dr. Robert N. Pyle, and Dr. Ellen Huffman-

Zechman. (See Pl.’s Mem. (Doc. 11) at 4-17.) In particular,

Plaintiff maintains that “[t]he ALJ should have afforded greater




     5 A claimant thus can establish disability via two paths
through the SEP. The first path requires resolution of the
questions at steps one, two, and three in the claimant’s favor,
whereas, on the second path, the claimant must prevail at steps
one, two, four, and five. Some short-hand judicial
characterizations of the SEP appear to gloss over the fact that
an adverse finding against a claimant at step three does not
terminate the analysis. See, e.g., Hunter, 993 F.2d at 35 (“If
the ALJ finds that a claimant has not satisfied any step of the
process, review does not proceed to the next step.”).

                                   - 9 -
weight to Dr. Hensel’s [2014] opinion,” (id. at 8), in part

because the ALJ allegedly failed to consider the “factors

required by 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2),” (id. at

9), in evaluating Dr. Hensel’s opinion. (See id. at 4-12.) In

addition, she contends that “[t]he ALJ’s rejection of Dr.

Bobbitt’s opinion failed to be legally sufficient or based on

substantial evidence in the record.” (Id. at 14.) Finally, she

faults the ALJ for “afford[ing] the non-examining source

opinions ‘great’ weight.” (Id. at 15; see id. at 14-16.)

Plaintiff’s arguments lack merit.

              (a)   Applicable Standards

    Plaintiff filed her claim before March 27, 2017, (see Tr.

258-70), rendering it subject to the treating physician rule,

see 20 C.F.R. § 404.1527. Under this rule, an ALJ generally must

afford controlling weight to the opinion of a treating source as

to the nature and severity of a claimant’s impairment, on the

theory that treating sources “provide a detailed, longitudinal

picture of [the claimant’s] medical impairment(s) and may bring

a unique perspective to the medical evidence that cannot be

obtained from the objective medical findings alone or from

reports of individual examinations, such as consultative

examinations or brief hospitalizations.” 20 C.F.R.

§ 404.1527(c)(2). The rule also recognizes, however, that not

all treating sources or treating source opinions deserve such
                             - 10 -
deference. See Johnson v. Barnhart, 434 F.3d 650, 654 n.5 (4th

Cir. 2005) (“The ALJ is not required in all cases to give the

treating physician’s opinion greater weight than other

evidence . . . .”).

    To begin with, the nature and extent of each treatment

relationship may temper the weight afforded. 20 C.F.R.

§ 404.1527(c)(2)(ii). Further, a treating source’s opinion

controls only if well-supported by “medical signs and laboratory

findings” and consistent with the other substantial evidence in

the record. 20 C.F.R. § 404.1527(c)(2)-(4). “[I]f a physician’s

opinion is not supported by clinical evidence or if it is

inconsistent with other substantial evidence, it should be

accorded significantly less weight.” Craig, 76 F.3d at 590;

accord Mastro, 270 F.3d at 178. Finally, opinions regarding

issues reserved to the Commissioner, regardless of source, do

not receive controlling weight. See 20 C.F.R. § 404.1527(d); see

also Morgan v. Barnhart, 142 F. App’x 716, 722 (4th Cir. 2005)

(“While the ALJ must give a treating physician’s medical

opinions special weight in certain circumstances, the ALJ is

under no obligation to give a treating physician’s legal

conclusions any heightened evidentiary value.” emphasis in

original; citation omitted)).

    Regardless of the source, however, the ALJ must “evaluate

every medical opinion [the ALJ] receive[s]” and sufficiently
                                - 11 -
indicate and explain the weight that the ALJ affords such

opinion. 20 C.F.R. § 404.1527(c); see Social Security Ruling 96–

5p, Medical Source Opinions on Issues Reserved to the

Commissioner, 1996 WL 374183, at *5 (July 2, 1996) (the “SSR 96-

5p”) (noting that ALJs “must weigh medical source

statements . . . [and] provid[e] appropriate explanations for

accepting or rejecting such opinions”). Similarly, the ALJ

cannot “simply . . . ignore a treating physician’s legal

conclusions, but must instead ‘evaluate all the evidence in the

case record to determine the extent to which the [treating

physician’s legal conclusion] is supported by the record.’”

Morgan, 142 F. App’x at 722 (alteration in original) (quoting

SSR 96-5p, 1996 WL 374183, at *3). However, “[a]s a general

rule, [courts] have held that an ALJ’s failure to adequately

explain his factual findings is not a sufficient reason for

setting aside an administrative finding where the record

supports the overall determination.”   Scott ex rel. Scott v.

Astrue, 529 F.3d 818, 822 (8th Cir. 2008) (internal quotation

marks omitted); see also Ngarurih v. Ashcroft, 371 F.3d 182, 190

n.8 (4th Cir. 2004) (“While the general rule is that an

administrative order cannot be upheld unless the grounds upon

which the agency acted in exercising its powers were those upon

which its action can be sustained, reversal is not required when

the alleged error clearly had no bearing on the procedure used
                             - 12 -
or the substance of the decision reached.” (citation and

internal quotation marks omitted)); Stewart v. Apfel, No. 98-

1785, 1999 WL 485862, at *5 (4th Cir. 1999) (concluding that,

although “the ALJ’s report completely fail[ed] to mention the

evaluation by [a medical source]” and “the ALJ . . . was not as

thorough as he could have been,” the district court properly

concluded that substantial evidence supported the ALJ’s decision

and the ALJ adequately “explained why he came to the conclusion

that he did”); Fisher v. Bowen, 869 F.2d 1055, 1057 (7th Cir.

1989) (“No principle of administrative law or common sense

requires us to remand a [Social Security] case in quest of a

perfect opinion unless there is reason to believe that the

remand might lead to a different result.”).

              (b)   Dr. Hensel’s Opinion

    As an initial matter, Plaintiff maintains that the ALJ

failed to consider the “factors required by 20 C.F.R.

§§ 404.1527(c)(2), 416.927(c)(2)” in evaluating Dr. Hensel’s

opinion. (Pl.’s Mem. (Doc. 11) at 9.) However, the ALJ’s failure




                             - 13 -
to explicitly address each of the factors of 20 C.F.R.

§ 404.1527(c) constitutes at most harmless error.6

     In rendering his decision, the ALJ stated that he

“considered opinion evidence in accordance with the requirements

of 20 CFR 404.1527 and 416.927 and SSRs 96-2p, 96-5p, 96-6p and

06-3p.” (Tr. 24.) Thus, in assigning “limited weight” to

Dr. Hensel’s opinion, (Tr. 26), the ALJ implicitly considered

the 20 C.F.R. § 404.1527(c) and 20 C.F.R. § 416.927(c) factors

(i.e., examining relationship, treatment relationship, including

“[l]ength of the treatment relationship and the frequency of

examination,” supportability, consistency, specialization, and

any “[o]ther factors . . . . which tend to support or contradict


     6 “The federal ‘harmless-error’ statute, now codified at 28
U.S.C. § 2111, tells courts to review cases for errors of law
‘without regard to errors’ that do not affect the parties’
‘substantial rights.’” Shinseki v. Sanders, 556 U.S. 396, 407
(2009). Moreover, the United States Supreme “Court has said that
the party that seeks to have a judgment set aside because of an
erroneous ruling carries the burden of showing that prejudice
resulted.” Id. at 409 (internal quotation marks omitted).
“[C]ourts have correlated review of ordinary administrative
proceedings to appellate review of civil cases in this respect.
Consequently, the burden of showing that an error is harmful
normally falls upon the party attacking the agency’s
determination.” Id. (citing with approval, inter alia, Nelson v.
Apfel, 131 F.3d 1228 (7th Cir. 1997), a Social Security case).
Consistent with Sanders, the United States Court of Appeals for
the Fourth Circuit has repeatedly recognized the applicability
of the harmless error doctrine in the Social Security context.
See Mascio v. Colvin, 780 F.3d 632, 636-37, 639 (4th Cir. 2015);
Garner v. Astrue, 436 F. App’x 224, 226 n.* (4th Cir. 2011);
Morgan, 142 F. App’x at 723; Camp v. Massanari, 22 F. App’x 311,
311 (4th Cir. 2001).

                             - 14 -
the medical opinion,” 20 C.F.R. §§ 404.1527(c), 416.927(c)).

See Reid v. Commissioner of Soc. Sec., 769 F.3d 861, 865 (4th

Cir. 2014) (“[O]ur general practice, which we see no reason to

depart from here, is to take a lower tribunal at its word when

it declares that it has considered a matter[.]” (initial

alteration in original) (quoting Hackett v. Barnhart, 395 F.3d

1168, 1173 (10th Cir. 2005))).

    Moreover, the ALJ’s discussion of the medical evidence and

Dr. Hensel’s opinions confirms that the ALJ considered these

factors. For instance, the ALJ noted that “[a] bone scan in 2007

was essentially normal. Physical examination was also normal.

Objective imaging revealed some degenerative changes at L5-S1

with bilateral facet hypertrophy (Exhibit B2F).” (Tr. 24.) The

Exhibit B2F treatment notes from August 21, 2007, state that

“[Plaintiff] is going to see Dr. Henchel [sic] her private

doctor on Friday.” (Tr. 362.) Similarly, the ALJ relied on

“Exhibit B4F” in finding that, inter alia, “EMG studies in

August 2010 revealed left peroneal neuropathy in the fibular

head. However, physical examination in September 2010 showed

little abnormalities and MRI of the lumbar spine with x-rays of

the hip revealed nothing more than some spondylosis in the

lumbar area.” (Tr. 24.) The Exhibit B4F treatment notes from Dr.

Kirsteins’ referenced September 2010 electrodiagnostic

examination state, in part, that “[Plaintiff] has had back
                             - 15 -
pain . . . since 2006, has been seen by her primary care

physician over several years for this, but also has been seeking

care through the [emergency department (the “ED”)]. [Dr.

Kirsteins] reviewed records from the ED as well as imagining

study as well as Dr. Hensel’s office notes.” (Tr. 483.) These

treatment notes further reflect that after an ED visit in

February 28, 2010, “[Plaintiff] followed up with Dr. Hensel.”

(Id.) Finally, the September 2010 records reflect that “[Dr.

Kirsteins] will defer medication management to Dr. Hensel.”

(Tr. 484.)

    In addition, the ALJ specifically noted Dr. Hensel’s role

as “a treating physician.” (Tr. 26.) The ALJ further

acknowledged Dr. Hensel’s January 2011 opinion, (see id.), which

“state[s] that [Dr. Hensel is Plaintiff’s] family physician and

ha[s] cared for [Plaintiff] for years. [Dr. Hensel’s] opinions

are based on this long-term doctor/patient relationship.” (Tr.

503.) The ALJ likewise specifically discussed Dr. Hensel’s

September 2014 opinion, (see Tr. 26), which reflected that, as

of 2012, “[Dr. Hensel] ha[d] been [Plaintiff’s] family physician

for at least 15 years,” (Tr. 626). Finally, in making his

medical findings, the ALJ cited to, inter alia, “Exhibits B9F,

B10F, & B14F,” “Exhibit B18F,” and “Exhibit[] B16F.” (Tr. 25.)

These exhibits contain treatment records from Dr. Hensel

spanning from February 20, 2012, to September 21, 2016,
                             - 16 -
detailing “Dr. Hensel’s . . . more than 30 appointments with

Plaintiff that appear in the record,” (Pl.’s Mem. (Doc. 11), at

11; see also id. at 9-10 (citing relevant transcript pages)).

(See Tr. 522-580, 597-614, 624-627, 643-668.)

    Thus, the record reflects that the ALJ “consider[ed] the

length and treatment relationship between Plaintiff and

Dr. Hensel and the frequency with Dr. Hensel had examined

Plaintiff,” (Pl.’s Mem. (Doc. 11) at 9), as well as “the nature

and extent of the treatment relationship between Plaintiff and

Dr. Hensel,” (id. at 10). In addition, the ALJ explicitly

considered the consistency of Dr. Hensel’s 2014 opinion with the

record, finding it “inconsistent with the record as a whole and

with Dr. Hensel’s own objective findings. Indeed, [Dr. Hensel]

reported that [Plaintiff] was doing well when compliant with

medication.” (Tr. 26.) Finally, as to supportability, Dr.

Hensel’s 2014 opinion concedes that the “reasons for [his]

conclusion . . . largely . . . rely on [Plaintiff’s] reported

symptoms.” (Tr. 620.) Thus, the ALJ’s failure to expressly

articulate each of the 20 C.F.R. § 404.1527(c) and 20 C.F.R.

§ 416.927(c) factors qualifies at most as harmless error.

    Moreover, the ALJ did not reversibly err in affording

Dr. Hensel’s opinion “limited weight.” (Tr. 26.) See Johnson,

434 F.3d at 654 n.5 (explaining that “the ALJ holds the

discretion to give less weight to the testimony of a treating
                             - 17 -
physician in the face of persuasive contrary evidence” (internal

quotation marks and brackets omitted)). To begin, the 2011

opinion predated Plaintiff’s alleged 2013 onset date and opines

on an issue reserved for the Commissioner. (See Tr. 503 (“I

believe you are physically and emotionally unable to work. I do

not think that you can perform any job at present with your

ongoing severe back and hip pain. . . . I cannot imagine a job

which you could tolerate, nor can I imagine anyone willing to

hire you based on your limitations.”).) Furthermore, substantial

evidence supports the ALJ’s determination that Dr. Hensel’s

September 2014 opinion was “inconsistent with the record as a

whole and with Dr. Hensel’s own objective findings.” (Tr. 26.)

In support of this finding, the ALJ noted that Dr. Hensel

“reported that [Plaintiff] was doing well when compliant with

medication.” (Id.) The ALJ further observed that:

    Dr. Hensel . . . noted in January 2014 that
    [Plaintiff] continued to allege unrelenting back pain
    and diagnosed [Plaintiff] with chronic pain syndrome.
    However, physical examination was essentially normal
    except for subjective tenderness in the lumbar spinal
    muscles (Exhibits B9F, B10F, & B14F). Indeed, in April
    2014 Dr. Hensel noted that [Plaintiff] was stable on
    her medication and “doing pretty well” (Exhibit B18F).

(Tr. 25.)

    More specifically, Exhibit B18F contains an April 2015

report from Dr. Hensel indicating that:

    [Plaintiff] is doing pretty well for her. Marriage has
    done great things for her — especially as long as her
                             - 18 -
     military husband is not   deployed. Apparently, he has
     seven more years before   he is eligible for full
     retirement. [Plaintiff]   does anticipate that he will
     be away for significant   stretches of time in the next
     1-2 years.

     Chronic pain is stable on meds[.]
     Personality disorder/PTSD with anger and anxiety is
     stable. She only needs to take the low dose
     haloperidol infrequently.
     She is not interested in tobacco cessation.

(Tr. 644 (line breaks and spacing in original).) In addition,

Exhibit B10F contains April 2014 treatment notes from Dr. Hensel

that state:

          [Plaintiff] is actually better than average
     today. She is still depressed/irritated over the
     denial of her disability. She is appealing. Chronic
     back pain continues. Worried that her weight is up.
     Finances are still terrible. Those are the typical
     negative parts of her life.

          On the good side, her sig[nificant] other is due
     to return in June after a long tour in Afg[h]anistan.
     Her youngest daughter is marrying a good man. Both her
     kids seem to be settled into an OK adulthood.

(Tr. 578.) Moreover, Dr. Hensel’s treatment notes repeatedly

indicate that Plaintiff’s medications keep her “stable,” (Tr.

538, 644), “functioning,” (Tr. 659; accord Tr. 643 (“She remains

functional with her pain meds.”)), and “active,” (Tr. 657).7 (See

also Tr. 525, 613, 661, 667.) In this regard, it bears

particular emphasis that Dr. Hensel found that “[Plaintiff]


     7 Other doctors likewise confirmed the beneficial effect of
Plaintiff’s medications. (See, e.g., Tr. 483 (“Pain improves with
heat, medications. Relief from meds is fair.”).)

                               - 19 -
remains functional with her pain meds” and possessed a “mostly

normal” gait on September 19, 2014, (Tr. 643), only five days

before issuing his 2014 opinion, (see Tr. 623), which presented

her situation as “[p]oorly control[l]ed on current meds.”

(Tr. 618.)

    In addition, Dr. Hensel’s records reflect improvements over

the relevant period. For instance, in April 2013, Dr. Hensel

stated that “[Plaintiff wa]s in better spirits than usual” and,

from an objective perspective, although she still experienced

“paraspinous muscle spasm,” her “[g]eneral movement [wa]s

better.” (Tr. 597.) By way of additional example, in January

2016, Dr. Hensel reported that:

         [Plaintiff] is here for her q3 [sic] month back
    pain, encounter for chronic pain management. She has
    done well in 2015. The good thing is that she got
    married to long term boyfriend, Freddie. He is
    military and was stationed in the US much of the year.
    2016 will be more difficult. Freddie will be in
    Afghanistan for the entire year. He left Jan 1.

         She is more upbeat. Her sister is doing better.
    She plans to start exercising with her daughter. She
    is not very active. Pain meds help her remain active.

(Tr. 657.) Two months later, Dr. Hensel indicated that

“[Plaintiff was m]ainly here for a refill of her chronic pain

meds for her low back and neck pain. These pain meds keep her

functioning. She [wa]s stable,” although her “[n]eck pain [wa]s

worse for the past week. Vague radiation to tricep area of both

arms. No trauma.” (Tr. 659.) Nevertheless, the physical
                             - 20 -
examination from that visit revealed “[n]ormal strength and

sensation in both upper extremities.” (Id.) As a final example,

on September 21, 2016, he reported:

    Brief visit, check chronic pain and refill meds.
    Stable. Comes in with sister. [Plaintiff] is nicely
    calming down with each passing year and handling life
    stressors much better. She has held tight to her anger
    for several years. She is in fine spirits today: Her
    husband comes home in 3 days from a one year tour in
    Afghanistan. She copes better when he is home.

    Pain is at baseline. I plan no change in her meds.
    Psych is better than baseline due to maturing,
    imminent return of husband and the fact that she is
    one of the more sane, composed members of her family
    (sister has several more issues.)

    Refuses flu shots despite my reassurances that it does
    not cause the flu[.]

(Tr. 667 (line breaks and spacing in original).) At that visit,

the physical exam revealed that Plaintiff’s “[a]ffect [was]

good,” she had a “[g]ood, normal gait,” notwithstanding her

“[m]idline back pain with mild paraspinous muscle tenderness,”

and she possessed “[n]ormal bilateral leg strength.” (Tr. 668.)

    Under the circumstances, Plaintiff has not shown that the

ALJ committed reversible error in his assessment of Dr. Hensel’s

opinion(s). See Fitzgerald v. Colvin, No. 2:12-CV-78-D, 2013 WL

6178563, at *5 (E.D.N.C. Nov. 25, 2013) (“To the extent [the

plaintiff] alleges that the ALJ should have more thoroughly

explained the weight given to [certain medical source] opinions,

a district court must affirm the decision of an ALJ who ‘was not


                             - 21 -
as thorough as he could have been’ if it finds, after reviewing

the record as a whole, that substantial evidence supports the

decision.” (quoting Stewart, 1999 WL 485862, at *5)); see also

Craig, 76 F.3d at 590.

              (c)   Dr. Bobbitt’s Opinion

    Plaintiff further faults the ALJ for only according

Dr. Bobbitt’s opinion “some weight.” (Pl.’s Mem. (Doc. 11) at

13-14.) More specifically, the ALJ stated:

         Dr. Bobbitt opined that [Plaintiff] could stand
    and/or walk for 4 hours during an 8-hour day, sit for
    4 hours during an 8-hour day, and lift and/or carry 20
    pounds occasionally and 10 pounds frequently. She
    could perform postural movements occasionally and use
    her left side frequently for manipulative activities.
    She should not work at unprotected heights or around
    moving machinery (Exhibit B11F). [The ALJ] f[ou]nd
    this opinion to be generally consistent with the
    record as a whole. [The ALJ] agree[d] with Dr.
    Bobbitt’s findings except with regards to
    [Plaintiff’s] ability to stand, walk, and sit.
    [Plaintiff’s] reported daily activities and objective
    findings do not support his more restrictive findings.
    Therefore, [The ALJ] g[a]ve this opinion some weight.

(Tr. 26.) Plaintiff criticizes the ALJ for “not provid[ing] any

explanation of which objective findings were inconsistent with

Dr. Bobbitt’s opinion” or “of any daily activities that

undermined Dr. Bobbitt’s opinion.” (Pl.’s Mem. (Doc. 11) at 14.)

    However, the ALJ had earlier noted:

    In an agency questionnaire, [Plaintiff] stated that
    she watched television and read, and prepared meals.
    She provided care for a family pet and had no
    difficulty performing self-care activities. She was
    able to carry out household chores. [Plaintiff]
                             - 22 -
    reported being able to drive a car, shop in stores,
    and manage household finances. [Plaintiff] stated that
    she did not deal with stress or changes in routine
    well (Exhibit B3E).

(Tr. 24; see Tr. 297-04 (agency questionnaire).) Thereafter, the

ALJ elaborated, inter alia, that

    objective imaging studies continued to show only mild
    degenerative changes without evidence of stenosis or
    severe herniation. Indeed, physical findings
    subsequent to a motor vehicle accident were
    essentially normal except for a fractured finger that
    responded well to treatment. [Plaintiff’s] treating
    physician noted that she responded well to
    conservative treatment and was stable on medication.
    [Plaintiff] was able to provide care for family pets,
    prepare meals, and carry out light household chores
    occasionally.

(Tr. 27.) Accordingly, the ALJ did “provide an[] explanation of

[relevant] objective findings” and “daily activities,” (Pl.’s

Mem. (Doc. 11) at 14), that undermined Dr. Bobbitt’s opinion.

    Moreover, substantial evidence supports the ALJ’s finding.

For instance, as discussed above, Dr. Hensel’s records

repeatedly reflected that medication kept Plaintiff stable and

functioning, with normal objective examination results.

Further, as the state consulting agency examiner — to whose

opinion the ALJ ascribed “great weight,” (Tr. 26) — noted, the

objective findings from Dr. Bobbitt’s evaluation of Plaintiff do

not support his sit/stand limitation. (See Tr. 160.) In

particular, at Dr. Bobbitt’s examination of Plaintiff, she

possessed “5/5 motor strength in the right lower extremity[,]


                             - 23 -
4/5 motor strength in the left lower extremity[, and a]dequate

muscle bulk and tone.” (Tr. 586.) In addition, the record

reflects that Plaintiff “do[es] most of the [household]

cleaning,” aside from the “mopping and sweeping,” “cooks dinner

daily,” goes to “doctors’ appointment[s] regularly and goes to

Walmart once a month,” regularly visits with friends and family,

walks her dog, “go[es] on Facebook” and the computer, (Tr. 591),

including “engag[ing] in activities on the Internet for up to

one and a half hours” and watching “approximately 2 hours of

television,” for “short periods at a time,” on “a typical day,”

(Tr. 583), and also “cook[s] breakfast,” (Tr. 44). These

activities provide substantial evidence in support of the ALJ’s

finding regarding Dr. Bobbitt’s sit/stand limitation.

Accordingly, Plaintiff fails to establish that the ALJ

reversibly erred in according “some weight” to Dr. Bobbitt’s

opinion. See Fitzgerald, 2013 WL 6178563, at *5.

    Furthermore, contrary to Plaintiff’s contention, (see Pl.’s

Mem. (Doc. 11) at 16-17), “a finding of disability would [not]

be required,” (id. at 17), if the ALJ had credited Dr. Bobbitt’s

opinion that “Plaintiff would be capable of, at best, sitting

for 4 hours in an 8-hour workday and standing/walking for 4

hours in an 8-hour workday.” (Id.) In Plaintiff’s view, the even

split between walking and sitting limitations “are inconsistent

with” the ability to do either “light work,” which “is
                             - 24 -
characterized by sitting for 2 hours and standing/walking for 6

hours,” or sedentary work, which “is characterized by the

ability to stand and walk for 2 hours.” (Id.) As such, Plaintiff

maintains, “a finding of disability would be required” if the

ALJ accepted Dr. Bobbitt’s limitations. (Id.) However, “that

argument rests on the faulty premise that all light work

requires six hours of standing or walking in an eight-hour

workday,” when in fact an ALJ can craft an RFC for “a reduced

range of light work . . . involving the lifting/carrying/

pushing/pulling requirements of light work but entailing a

maximum of only four hours of standing and/or walking in a

workday.” Pack v. Berryhill, No. 1:18CV191, 2019 WL 1099707, at

*4 (M.D.N.C. Mar. 8, 2019) (rejecting challenge to RFC that

limited the plaintiff to four hours of standing and walking

during an eight-hour workday). Accordingly, Plaintiff’s

contention that “[i]f the ALJ had properly credited the opinions

of Dr. Hensel and Dr. Bobbitt and accommodated the limitations

that they assessed in to the residual functional capacity,

Plaintiff would be limited to, at best, less than the full range

of sedentary work,” and “[a] finding of disability would be

required,” (Pl.’s Mem. (Doc. 11) at 21), lacks merit, rendering

“remand for payment of benefits . . . [in]appropriate.” (Id.)

    In sum, therefore, Plaintiff’s challenge to the ALJ’s

assessment of Dr. Bobbitt’s opinion fails to justify remand.
                             - 25 -
               (d)   State Consulting Examiners’ Opinions

     Finally, Plaintiff faults the ALJ for “afford[ing] the non-

examining source opinions ‘great’ weight,” (Pl.’s Mem. (Doc. 11)

at 15 (citing Tr. 26)), as, in Plaintiff’s view, “the record as

a whole was inconsistent with the opinions of the non-examining

sources.” (Id. at 16.)8 In particular, Plaintiff maintains that

the state agency’s consulting physicians (1) “provided long

summaries of the medical opinion evidence but provided no




     8 In actuality, the ALJ afforded the March 2015 opinion of
Dr. Ellen Huffman-Zechman “great weight,” (Tr. 26 (“The State
agency’s consulting physician evaluated [Plaintiff’s] record as
it stood on March 17, 2015 . . . . [The ALJ] f[ou]nd the State
agency’s opinion well supported by the record and g[a]ve it
great weight. This opinion is well supported by medically
acceptable clinical findings and is consistent with the other
substantial evidence in [Plaintiff’s] case record.” (citing
“Exhibit B7A”))), but did not separately assess the August 2014
opinion of Dr. Robert Pyle. (See Tr. 26-27.) Plaintiff raises no
argument regarding this approach, (see Pl.’s Mem. (Doc. 11) at
14-16), and given that “Ellen Huffman-Zechman, M.D., offered the
same opinion at the reconsideration level on March 17, 2015,”
(id. at 15), as Dr. Pyle did in his assessment of “Plaintiff’s
[RFC] at the initial level on August 27, 2014,” (id. at 14), the
ALJ’s failure to specifically discuss Dr. Pyle’s opinions
constitutes harmless error. See Zabala v. Astrue, 595 F.3d 402,
410 (2d Cir. 2010) (“The ALJ considered Dr. Scublinsky’s 2001
report, and Dr. Scublinsky’s 2002 report, which the ALJ
overlooked, was largely identical to it. Because the report that
the ALJ overlooked was not significantly more favorable to
Petitioner, we find no reasonable likelihood that her
consideration of the same doctor’s 2002 report would have
changed the ALJ’s determination that Petitioner was not disabled
during the closed period. Accordingly, remand for consideration
of the improperly excluded report is unnecessary.”); see
also Stewart, 1999 WL 485862, at *5.


                              - 26 -
reasons for determining that Plaintiff would be less limited

than assessed by Dr. Hensel and Dr. Bobbitt” and (2) further

failed to “consider the 2012 or 2014 opinions of Dr. Hensel.”

(Id.) These arguments miss their mark.

     To begin, the relevant state agency opinion did consider

Dr. Hensel’s 2012 and 2014 opinions. (See, e.g., Tr. 156

(detailing “letter/from PCP/Dr. Hensel dated 10/10/12 and RFC

dated 9/24/14[]”); Tr. 157 (same); Tr. 158 (evaluating Dr.

Hensel’s opinion); Tr. 162 (same).)9 In addition, the agency’s

opinion explicitly detailed its reasons for discounting the

opinions of Dr. Bobbitt and Dr. Hansel. For instance, it

specified that it “afforded some but not great weight” to

Dr. Bobbitt’s opinion, as the “ability to sit and stand up to 4

h[ou]rs [was] not supported b[y] 5/5 RLE and 4/5 LLE with

adequate bulk and tone and [was] based on a snapshot performance

on a single exam,” (Tr. 160; see also Tr. 586). As to Dr.

Hensel, it noted his report on September 19, 2014, that

Plaintiff was “obviously happier (found love and happiness)” and

“remains functional with pain meds.” (Tr. 158.) It further

noted: “Same source opines on 9/24/14 that emotional factors


     9 Further, Dr. Pyle’s opinions predate Dr.   Hensel’s 2014
opinion (which contains the letter constituting   his 2012
opinion, (see Tr. 615-17)). (Cf., e.g., Tr. 123   (bearing date of
August 27, 2014), with Tr. 623 (bearing date of   September 24,
2014).)

                             - 27 -
contribute to severity of [Plaintiff’s] symptoms and function

limitations per his RFC which relies heavily on patient’s

report. — given little weight as mental health not his area of

expertise.” (Id.) On the physical side, the state agency

detailed Dr. Hensel’s September 2014 treatment notes, as

follows:   “9/19/14 cc chronic pain syndrome — [Dr. Hensel]

confirms it is a chronic condition that she needs to deal with

it [sic], home meds not increased[.] P[hysical Examination]:

marked tenderness left low back; she remains functional with

pain meds, gait mildly antalgic, mostly normal.” (Tr. 156.) It

then explained that the “9/24/14 Opinion of [Dr.] Hensel is not

given great weight as reserved for the [C]ommissioner and

objective evidence does not support noted limitations.” (Tr.

162.)

    Having overlooked these explanations, Plaintiff does not

identify any deficiency with the reasons that the state agency

provided for discounting the opinions of Dr. Hensel and Dr.

Bobbitt. (See Pl.’s Mem. (Doc. 11) at 14-16.) Moreover, rather

than being “contradicted by all other evidence in the record,”

(id. at 16), substantial evidence supports the state agency’s

(and ALJ’s) assessment of the opinions of Dr. Bobbitt and

Dr. Hensel, as discussed above. Accordingly, Plaintiff has not

established that the ALJ erred in affording the March 2015 state

agency opinion “great weight.” (Tr. 26.)
                              - 28 -
         2.   Plaintiff’s Testimony

    Plaintiff next faults the ALJ’s assessment of Plaintiff’s

symptom reporting. (See Pl.’s Mem. (Doc. 11) at 17-21.) The ALJ

must employ a two-step process in evaluating a claimant’s

statements regarding her symptoms. See Social Security Ruling

16-3p, Titles II and XVI:   Evaluation of Symptoms in Disability

Claims, 2017 WL 5180304, at *3 (Oct. 25, 2017) (the “SSR

16-3p”); see also 20 C.F.R. § 404.1529. First, the ALJ “must

consider whether there is an underlying medically determinable

physical or mental impairment(s) that could reasonably be

expected to produce an individual’s symptoms, such as pain.”

SSR 16-3p, 2017 WL 5180304, at *3. If, as here, the ALJ finds

that the claimant satisfies this step, (see Tr. 27), the

analysis then turns to an assessment of the intensity and

persistence of the claimant’s symptoms, as well as the extent to

which those symptoms affect her ability to work. See SSR 16-3p,

2017 WL 5180304, at *3. In making that determination, the ALJ

must “examine the entire case record, including the objective

medical evidence; an individual’s statements about the

intensity, persistence, and limiting effects of symptoms;

statements and other information provided by medical sources and

other persons; and any other relevant evidence in the

individual’s case record.” Id. at *4. In this case, Plaintiff

fell short at the second step, as the ALJ concluded that
                              - 29 -
“[Plaintiff’s] statements concerning the intensity, persistence

and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the

record for the reasons explained in th[e ALJ’s] decision.” (Tr.

27.) Plaintiff disputes this assessment. (See Pl.’s Mem. (Doc.

11) at 17-21.)

    More specifically, Plaintiff argues that the ALJ erred in

finding that the objective evidence did not support “Plaintiff’s

statements about the effect of her symptoms on her ability to

work,” (id. at 18). (See also id. at 19 (“The ALJ’s reliance on

a lack of objective findings failed to be a legally sufficient

reason supported by substantial evidence in the record for

rejecting Plaintiff’s symptom testimony.”).) Plaintiff further

argues that “[t]he record does not support the ALJ’s statement”

that “Plaintiff’s ‘treating physician noted that she responded

well to conservative treatment and was stable on medication.’”

(Id.) Finally, Plaintiff criticizes the ALJ’s assessment of her

daily activities. (See id. at 19-21.) These contentions fail to

justify remand.

    First, as previously noted, the objective medical evidence

reflects that Plaintiff remained stable and functioning on

medication with repeatedly normal objective results, including

for her gait and leg strength. (See, e.g., Tr. 525, 531, 538,

541, 597, 601, 613, 643, 644, 652, 657, 659, 661, 663, 667,
                             - 30 -
668.) Second, substantial evidence supports the ALJ’s

characterization of Dr. Hensel’s medical records. For instance,

records reflect that a few months prior to her alleged onset

date, Plaintiff declined both physical therapy for her back

pain, (see Tr. 559 (“[Plaintiff] is not open to considering

physical therapy at this time”)), and counseling,

(see id. (noting that, even after “[d]iscuss[ing] the

relationship between mood and pain,” Plaintiff “decline[d]

psychology referral for management of mood with chronic pain and

stress”); Tr. 562 (“[Plaintiff d]eclines both coun[se]ling and

antidepressants.”)), relying instead on (1) pain medications,

which “improve[d]” her pain, (Tr. 483), kept her functioning,

(see, e.g., Tr. 643, 659), and allowed her to remain active,

(Tr. 657), and (2) heat, (see, e.g., Tr. 483 (“Pain improves

with heat, medications.”), Tr. 583 (“Alleviating factors include

sitting in a hot bathtub, heating pads [and] pain

medications.”)). (See also, e.g., Tr. 41, 43, 297.)10 Records

further reflect that, using just these treatments, Plaintiff


     10As such, Plaintiff’s treatment history stands in stark
contrast to the “extensive treatment” in Lewis v. Berryhill, 858
F.3d 858, 869 (4th Cir. 2017), upon which Plaintiff relies, (see
Pl.’s Mem. (Doc. 11) at 12), which involved, inter alia,
“multiple surgeries, one of which required removal of [the
plaintiff’s] first left rib to alleviate pain,” as well as
“lumbar epidural injection, two supraspinatus nerve blocks, and
a radiofrequency ablation of [the plaintiff’s] supraspinatus
nerve,” Lewis, 858 F.3d at 869.

                             - 31 -
experienced improvements during the relevant period. (See, e.g.,

Tr. 597, 657, 659, 667.) This objective evidence supports the

ALJ’s discounting of Plaintiff’s symptom reporting.    See, e.g.,

Sharp v. Colvin, 660 F. App’x 251, 259 (4th Cir. 2016) (finding

that substantial evidence supported the ALJ’s discounting of the

plaintiff’s symptom reporting where “the ALJ concluded that [the

plaintiff’s] statements about the extent of her limitations were

not fully supported by objective medical evidence”); Johnson,

434 F.3d at 658 (affirming the ALJ’s decision to discredit the

plaintiff’s testimony regarding symptom severity where, inter

alia, the testimony “[wa]s not supported by any objective

medical evidence”).

    Finally, substantial evidence supports the ALJ’s

determination that Plaintiff’s description of her daily

activities remained inconsistent with her reported symptoms. As

an initial matter, the record reflects that Plaintiff engaged in

a more extensive range of daily activities than she acknowledges

in her Memorandum. (Cf., e.g., Tr. 297-01, 591, with Pl.’s Mem.

(Doc. 11) at 20.) Second, although Plaintiff asserts that the

“ALJ did not explain which of these activities he believed to be

inconsistent with any of Plaintiff’s allegations,” (Pl.’s Mem.

(Doc. 11) at 19), he did specify that Plaintiff’s ability to

“provide care for family pets, prepare meals, and carry out

light household chores occasionally,” (Tr. 27), belied her
                             - 32 -
symptom reporting. Further, substantial evidence supports the

ALJ’s determination that Plaintiff’s symptom reporting was not

entirely consistent with the record.11 As noted above, Plaintiff

reported that she could engage in a variety of daily activities,

including various household chores, such as preparing two meals

each day, cleaning the house, and doing laundry, as well as

personal grooming, watching television, engaging in activities

on the Internet, driving, grocery shopping, feeding and walking

her dog, and visiting with friends and family. She further

reported that she “go[es] outside[ a]lmost everyday,” (Tr. 300),

and the medical reports reflect her January 2016 intent to

“start exercising,” (Tr. 657), as well as the fact that (in

2012) she helped a friend move, (Tr. 562). These activities

likewise provide “substantial evidence” for the ALJ’s finding

that Plaintiff’s “statements concerning the intensity,

persistence and limiting effects of [her] symptoms are not

entirely consistent,” (Tr. 27), with the record. See, e.g.,

Johnson, 434 F.3d at 658 (upholding finding that the plaintiff’s

“complaints of pain [were] inconsistent with her testimony of

her routine activities,” which included, inter alia, “watch[ing]


     11In this regard, it bears noting that, at the hearing,
Plaintiff maintained that she “write[s] with [her left] hand so
[she] ha[s] no grip with th[at] hand because of the accident,”
(Tr. 41), but subsequently stated that she was “right handed,”
(Tr. 47).

                             - 33 -
television, clean[ing] the house, wash[ing] clothes, visit[ing]

relatives, feed[ing] the family pets, cook[ing], [and]

manag[ing] her household finances,” explaining that “[t]he ALJ

logically reasoned that the ability to engage in such activities

is inconsistent with [the plaintiff’s] statements of

excruciating pain and her inability to perform such regular

movements like bending, sitting, walking, grasping, or

maintaining attention”).

    Under the circumstances, the ALJ did not err in finding

Plaintiff’s “statements concerning the intensity, persistence

and limiting effects of [her] symptoms are not entirely

consistent with the medical evidence and other evidence in the

record.” (Tr. 27.) The court will therefore reject Plaintiff’s

final assignment of error.

III. CONCLUSION

    Plaintiff has established no grounds for relief.

    IT IS THEREFORE ORDERED that the Commissioner’s decision

finding no disability is AFFIRMED, that Plaintiff’s Motion for

Judgment Reversing and Modifying the Decision of the

Commissioner, (Doc. 10), is DENIED, that Defendant’s Motion for

Judgment on the Pleadings, (Doc. 13), is GRANTED, and that this

action is DISMISSED WITH PREJUDICE.




                             - 34 -
    A Judgment dismissing this action will be entered

contemporaneously with this Order.

    This the 26th day of March, 2019.



                           ____________________________________
                               United States District Judge




                             - 35 -
